If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                             STATE OF MICHIGAN

                             COURT OF APPEALS
In re Attorney Fees of ROBYN FRANKEL


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    December 17, 2019
                Plaintiff-Appellee,

v                                                                   No. 342328
                                                                    Macomb Circuit Court
BRIAN CHRISTOPHER PATRICK,                                          LC No. 2014-004084-FC

                Defendant,
and

ROBYN FRANKEL,

                Appellant.


Before: RONAYNE KRAUSE, P.J., and CAVANAGH and SHAPIRO, JJ.

PER CURIAM.

       Appellant Robyn Frankel appeals the trial court’s order granting in part her motion for
appointed appellate attorney fees and costs. For the reasons stated in this opinion, we reverse
and remand for further proceedings.

        Appellant was appointed as appellate counsel for defendant following his jury-trial
conviction of first-degree criminal sexual conduct. After reviewing the lower court transcripts
and meeting with trial counsel, appellant filed a motion to remand for a Ginther1 hearing, which
was granted by this Court. On remand, appellant filed a motion for a new trial, an accompanying
brief in support, and a motion to exceed the page limit. Appellant spent time preparing for the
hearing and obtained affidavits from several witnesses to present at the hearing in lieu of live
testimony. After the motion for a new trial was denied following the evidentiary hearing,
appellant prepared and filed a supplemental brief on appeal.


1
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).



                                                -1-
        Appellant then filed a motion for appointed appellate attorney fees, requesting that the
trial court exceed the presumptive maximum of $3,375. Appellant explained that this case
required substantially more work than a typical criminal appeal and requested $5,445 in attorney
fees plus expenses. Appellant presented the trial court with an itemized billing statement, and
explained that she refrained from billing for time spent on her regular correspondence with
defendant and for certain filings made in this Court.

       At the hearing, the trial court stated:

              All right. This is never [an] entirely satisfied expense for most lawyers
       whether they be appellant or trial lawyers because the remuneration rarely equals
       the benefit bestowed on your client but on the system itself. But, nonetheless, the
       Court in reviewing this finds that there are some extraordinary aspects to this
       matter that did require payment beyond the pay schedule as was outlined in your
       pleadings. The Court is awarding $4,410 in reimbursement and the additional
       $212.50 in expenses.

The trial court entered an order reflecting an award of attorney fees in the amount of $4,410.
This appeal followed.

       Appellant argues that the trial court abused its discretion by not articulating a reason for
awarding only a portion of the requested attorney fees. We agree.2

       Appointed counsel is entitled to reasonable compensation.         As we have previously
explained:

       “At common law” the burden of providing a defense to indigent defendants “was
       borne by members of the bar as part of the obligations assumed upon admission to
       practice law.” In re Recorder’s Court Bar Ass’n, 443 Mich. 110, 121; 503 NW2d
       885 (1993). However, in Recorder’s Court Bar Ass’n, our Supreme Court, while
       noting that the validity and accuracy of this common-law rule was not without
       challenge, recognized that MCL 775.16 provides a statutory right to reasonable
       compensation for those attorneys appointed to represent indigent defendants. Id.
       at 122-123. Our Supreme Court held that while “what constitutes reasonable
       compensation may necessarily vary among circuits,” “the Legislature clearly
       intended an individualized determination of reasonable compensation . . . .” Id. at
       129-130. [In re Foster Attorney Fees, 317 Mich. App. 372, 375-376; 894 NW2d
       718 (2016).]



2
  “A trial court’s determination regarding the reasonableness of compensation for services and
expenses of court-appointed attorneys is reviewed for an abuse of discretion.” In re Foster
Attorney Fees, 317 Mich. App. 372, 375; 894 NW2d 718 (2016). “An abuse of discretion occurs
when the trial court’s decision is outside the range of reasonable and principled outcomes.”
Smith v Khouri, 481 Mich. 519, 526; 751 NW2d 472 (2008).



                                                 -2-
“Although MCL 775.16 has since been amended, effective July 1, 2013, and no longer contains
the reasonable-compensation requirement, the Supreme Court has made clear that the
requirement still applies.” In re Foster Attorney Fees, ___ Mich App ___; ___ NW2d ___
(2019) (Docket No. 343340); slip op at 3, citing In re Ujlaky Attorney Fees, 498 Mich. 890
(2015).

        It is also well established that a trial court must award appointed counsel’s requested
attorney fees or articulate a basis for concluding that the amount is unreasonable. In re Foster
Attorney Fees, ___ Mich App at ___; slip op at 3; In re Ujlaky Attorney Fees, 498 Mich. at 890;
In re Jamnik Attorney Fees, 176 Mich. App. 827, 831-832; 440 NW2d 112 (1989). Here,
appellant provided an itemized billing showing that she spent 72.6 hours on this case, and
requested attorney fees in the amount of $5,445. Appellant noted that the presumptive fee in
Macomb County was $3,375 for 45 hours of work, but explained that the amount of work that
was required was above and beyond what the traditional fee schedule contemplated. While the
trial court agreed that appellant was entitled to more than the presumptive fee, the trial court did
not state why a fee of $4,410 was more reasonable than appellant’s requested amount of $5,445.
The court’s failure to do so constitutes an abuse of discretion. See In re Foster, ___ Mich App at
___; slip op at 3. On remand, the trial court must “either award the requested fees, or articulate
on the record its basis for concluding that such fees are not reasonable.” In re Ujlaky, 498 Mich.
at 890.

        Reversed and remanded for proceedings consistent with this opinion. We do not retain
jurisdiction.



                                                             /s/ Amy Ronayne Krause
                                                             /s/ Mark J. Cavanagh
                                                             /s/ Douglas B. Shapiro




                                                -3-